DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMOTO et al. (JP 2015-160799) in view of HUO et al. (CN 104926083) with evidence by Platinum Metals Rev (“Creep Properties of Platinum metals and Alloys”).
Fujimoto teaches a manufacturing method for a glass article comprising a step of transferring a molten glass by causing the molten glass to flow through a transfer pipe (see figure 1). Figures 3a and 3b show the transfer pipe comprises a pipe end portion being an end portion in a pipe axis direction; a pipe-shaped portion; and a joining portion configured to join the pipe end portion and the pipe-shaped portion to each other, wherein the pipe end portion and the pipe-shaped portion are continuous in the pipe axis direction by an end portion of the pipe end portion in the pipe axis direction and an end portion of the pipe-shaped portion in the pipe axis direction joined at the joining portion, wherein the pipe end portion comprises: a flange portion; and a curved portion extending from an inner peripheral end of the flange portion toward a pipe-shaped portion side and being reduced in diameter toward the pipe- shaped portion side.
Fujimoto teaches that the pipe portion may be reinforced platinum or reinforced platinum alloy and the pipe end portion may be platinum or platinum alloy (para. 0017).
 Huo teaches a manufacturing method for a glass article. Huo teaches a step of transferring a molten glass by causing the molten glass to flow through a transfer pipe (see figure 3), wherein the transfer pipe comprises: a pipe end portion being an end portion in a pipe axis direction; a pipe-shaped portion; and a joining portion configured to join the pipe end portion and the pipe-shaped portion to each other, wherein the pipe end portion comprises: a flange portion; and a curved portion extending from an inner peripheral end of the flange portion toward the pipe-shaped portion side and being reduced in diameter toward the pipe-shaped portion side (figures 4b-4f).
Huo teaches that the pipe end portion may be a platinum rhodium alloy (trans. page 2) and the pipe may be platinum (translation page 3) wherein Platinum Metals Rev shows that platinum-rhodium alloys have a smaller creep rupture strength and a larger creep strain rate than the platinum at 1,500°C and 1,000 hours.
It would have been obvious to one of ordinary skill in the art to use platinum rhodium alloy as the pipe end portion material as suggested by Huo because Fujimoto teaches that pipe end portion may be a platinum alloy (para. 0017).
Regarding claim 2, figures 3a and 3c of Fujimoto shows the pipe end portion further comprises an extending pipe-shaped portion continuous with an end portion of the curved portion on the pipe-shaped portion side and having the same diameter as the pipe-shaped portion.  
Regarding claim 4, figure 3a and 3b of Fujimoto shows the flange portion is arranged in a vertical posture, and figure 1 of Fujimoto shows a pipe axis of the pipe-shaped portion is inclined with respect to the flange portion.  
Regarding claim 6, see the discussion of claim 1 above.
Regarding claim 8, see the discussion of claim 4 above.

Claim(s) 3, 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMOTO et al. (JP 2015-160799) in view of HUO et al. (CN 104926083) with evidence by Platinum Metals Rev (“Creep Properties of Platinum metals and Alloys”) as applied to claims 1 and 2 above, and further in view of LINEMAN et al. (US 2014/0123710).
Fujimoto as modified by Huo teaches a manufacturing method for a glass article.
Lineman teaches a manufacturing method for a glass article. Lineman teaches transferring a molten glass by causing the molten glass to flow through a transfer pipe (see figure 1). Lineman teaches that the transfer pipe has a reinforcing material (106a) arranged on an outer periphery over the entire length of the pipe, including end portions. It would have been obvious to one of ordinary skill in the art to modify the pipe of Fujimoto to include the outer reinforcing material of Lineman because Lineman teaches that this provides the advantage of a structural support to prevent sagging (para. 0006).
Regarding claim 5, figure 3a and 3b of Fujimoto shows the flange portion is arranged in a vertical posture, and figure 1 of Fujimoto shows a pipe axis of the pipe-shaped portion is inclined with respect to the flange portion.  
Regarding claim 7, see the discussion of claim 3 above.
Regarding claim 9, see the discussion of claim 5 above.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that Huo does not teach that the pipe end portion and the pipe shaped portion are continuous however the claims have now been rejected in view of Fujimoto to teach this new limitation, which is shown in figures 3a and 3b.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741